In the motion for rehearing and oral argument counsel for the appellant earnestly contends that errors were committed upon the trial of the appellant which should result in a reversal of the judgment of conviction. The complaints of the rulings of the trial court are the same as those advanced on the original hearing and to which this court, having fully in mind the fact that it was charged with the painful duty of determining questions of law involving the life or death of an individual, gave its most careful and painstaking attention. Its opinion expressed upon the original hearing, after consideration of the record in the light of the motion for rehearing, is the same. Writing at length upon the various points presented would be but a reiteration.
Two days before Christmas, in the town of Cisco, during business hours, four men entered a bank and robbed it of money by the use of firearms. One of the employees who were put under restraint at the point of a pistol was a woman. Among the persons in the bank were two young girls, ten and twelve years of age. In attempting to escape with their booty after their presence was discovered firearms were used. Two of the officers of the bank were wounded and two police officers were shot down. The robbers forced the two little girls into an automobile in which they fled, using the persons of the girls as protection against shots from the pursuing officers. One of the robbers was dressed in a garb personating Santa Claus. The evidence identifying the appellant as one who took an active part in the robbery, using and firing firearms, is abundant and practically without conflict. The appellant did not testify. No defensive *Page 211 
theory was presented. There are no mitigating facts. The only suggestion of mitigation is the fact that anticipating the robbery firearms had been provided by the bank for the purpose of resisting in the event of an attempted robbery.
The legal questions raised on appeal, in our opinion, have been properly decided. In the record there is nothing perceived which would warrant or justify this court in annulling the verdict of conviction.
The motion is overruled.
Overruled.
                 ON SECOND MOTION FOR REHEARING.